DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, Claim(s) 1-13 in the reply filed on 08/27/2021 is acknowledged. Claim(s) 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method/apparatus, there being no allowable generic or linking claim.

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 06/11/2020, 09/30/2020, and 06/29/20201 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Publication No. 20060190185 to Ford et al. (hereinafter “Ford”).
With respect to claim 1, Ford discloses a liquid dispensing apparatus ([0035] FIG. 2), comprising: a mounting portion on which a liquid discharging device can be mounted (FIG. 1, FIG. 2, FIG. 5A and FIG.s 8 – FIG. 12); a reader-writer configured to acquire a use history from a storage unit on the liquid discharging device that is mounted on the mounting portion (276 [0059] [0079] FIG. 12 touch memory); a driving circuit to supply driving voltages to a discharging device of the liquid discharging device mounted on the mounting portion (FIG. 1, FIG. 2, FIG. 5A and FIG. 8 – FIG. 12); and a controller configured to: cause the reader-writer to read the use history in the storage unit of the liquid discharging device, and cause the driving circuit to supply a discharge voltage to the discharging device if the acquired use history indicates the liquid discharging device has not been previously used ([0035], [0041]-[0050], [0079], [0092], and [0105], FIG. 1, FIG. 2, FIG. 5A, FIG. 6A and FIG. 8 – FIG. 12).
With respect to claim 2, Ford discloses wherein the controller is further configured to cause the use history to indicate that the liquid discharging device has been used if the controller causes the driving circuit to supply the discharge voltage to the discharging device ([0035], [0041]-[0050], [0079], [0092], and [0105], FIG. 1, FIG. 2, FIG. 5A, FIG. 6A and FIG. 8 – FIG. 12).
With respect to claim 3, Ford discloses wherein the controller is further configured to cause the use history to indicate that the liquid discharging device has been previously used if the controller detects that a liquid holding container of the liquid discharging device has been filled with the liquid ([0035], [0041]-[0050], [0079], [0092], and [0105], FIG. 1, FIG. 2, FIG. 5A, FIG. 6A and FIG. 8 – FIG. 12).
wherein the liquid discharging device comprises a modulation/demodulation circuit and an antenna for wirelessly communicating with the reader-writer ([0035], [0041]-[0050], [0067], [0079], [0092], and [0105], FIG. 1, FIG. 2, FIG. 5A, FIG. 6A and FIG. 8 – FIG. 12).
With respect to claim 6, Ford discloses wherein the discharging device is a heater (44 FIG. 2).
With respect to claim 7, Ford discloses wherein the reader-writer includes an antenna, and the use history is acquired via a communication through the antenna ([0035], [0041]-[0050], [0067], [0079], [0092], and [0105], FIG. 1, FIG. 2, FIG. 5A, FIG. 6A and FIG. 8 – FIG. 12).
With respect to claim 8, Ford discloses wherein the reader-writer acquires the use history via a wired connection to the liquid discharging device ([0035], [0041]-[0050], [0067], [0079], [0092], and [0105], FIG. 1, FIG. 2, FIG. 5A, FIG. 6A and FIG. 8 – FIG. 12).
With respect to claim 9, Ford discloses a liquid dispensing apparatus ([0035] FIG. 2), comprising: a mount for a liquid discharging device; a reader-writer configured to read a use history from the liquid discharging device mounted on the mount ([0035], [0041]-[0050], [0067], [0079], [0092], and [0105], FIG. 1, FIG. 2, FIG. 5A, FIG. 6A and FIG. 8 – FIG. 12); a driving circuit to supply driving voltages to an actuator of the liquid discharging device ([0035], [0041]-[0050], [0067], [0079], [0092], and [0105], FIG. 1, FIG. 2, FIG. 5A, FIG. 6A and FIG. 8 – FIG. 12); and a controller configured to: cause the reader-writer to read the use history from the liquid discharging device, and control the driving circuit to supply a discharge voltage to the actuator only if the acquired use history indicates the liquid discharging device has not been previously used ([0035], [0041]-[0050], [0067], [0079], [0092], and [0105], FIG. 1, FIG. 2, FIG. 5A, FIG. 6A and FIG. 8 – FIG. 12).
With respect to claim 10, Ford discloses wherein the controller is further configured to control the reader-writer to change the use history of the liquid discharging device to indicate that the liquid discharging device has been used after the controller controls the driving circuit to supply the discharge voltage to the actuator ([0035], [0041]-[0050], [0067], [0079], [0092], and [0105], FIG. 1, FIG. 2, FIG. 5A, FIG. 6A and FIG. 8 – FIG. 12).
With respect to claim 11, Ford discloses wherein the controller is further configured to control the reader-writer to change the use history of the liquid discharging device to indicate that the liquid discharging device has been previously used if the controller detects that a liquid holding container of the liquid discharging device has been filled with liquid ([0035], [0041]-[0050], [0067], [0079], [0092], and [0105], FIG. 1, FIG. 2, FIG. 5A, FIG. 6A and FIG. 8 – FIG. 12).
With respect to claim 12, Ford discloses wherein the reader-writer includes an antenna, and the use history is acquired via a communication through the antenna ([0035], [0041]-[0050], [0067], [0079], [0092], and [0105], FIG. 1, FIG. 2, FIG. 5A, FIG. 6A and FIG. 8 – FIG. 12).
With respect to claim 13, Ford discloses wherein the reader-writer acquires the use history via a wired connection to the liquid discharging device ([0035], [0041]-[0050], [0067], [0079], [0092], and [0105], FIG. 1, FIG. 2, FIG. 5A, FIG. 6A and FIG. 8 – FIG. 12).


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20060190185 to Ford et al. (hereinafter “Ford”) in view of U.S. Patent Publication No. 20180370227 to Hayashi et al. (hereinafter “Hayashi”).
With respect to claim 5, Ford discloses the liquid discharging device.
However, Ford fails to specifically disclose:
wherein the liquid discharging device comprises a piezoelectric film.
Hayashi discloses:
wherein the liquid discharging device comprises a piezoelectric film (elements 26, Additionally, piezoelectric film is just one of many common ejectors).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the piezoelectric film as disclosed by Hayashi with the method/apparatus of Ford. The motivation for doing so would have been to better dispense the fluids.  ([0055] of Hayashi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853